     Case: 1:18-cv-08474 Document #: 31 Filed: 05/18/20 Page 1 of 3 PageID #:150




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                              :
 CORELLE BRANDS, LLC (f/k/a World Kitchen,                    :
 LLC), CORELLE BRANDS HOLDINGS, INC. (f/k/a                   :
 WK Acquisition Holdings, Inc.),                              :
                                                              :   Civil Action No.: 1:18-cv-08474
                                       Plaintiffs,            :
                v.                                            :
                                                              :
                                                              :   Hon. Charles R. Norgle, Sr.
 TWIN CITY FIRE INSURANCE COMPANY,                            :
                                                              :
                                       Defendant.             :


                                   JOINT STATUS REPORT

       Plaintiffs Corelle Brands, LLC (f/k/a World Kitchen, LLC) and Corelle Brands Holdings,

Inc. (f/k/a WK Acquisition Holdings, Inc.) (collectively, “Plaintiffs”) and Defendant Twin City

Fire Insurance Company (“Twin City” or “Defendant” and, with Corelle, the “Parties”), through

their respective counsel, respectfully submit the following Joint Status Report pursuant to

Paragraph 5 of the United States District Court for the Northern District of Illinois’ Third

Amended General Order 20-0012, dated April 24, 2020.

A.     Progress of Discovery

       Discovery is complete.

B.     Status of Briefing on Any Unresolved Motions

       There are currently no unresolved motions.

C.     Settlement Efforts

       The Parties mediated their dispute, have reached a settlement in principle, and are in the

process of reducing that agreement to writing. The Parties anticipate having a fully-executed
     Case: 1:18-cv-08474 Document #: 31 Filed: 05/18/20 Page 2 of 3 PageID #:151




settlement agreement before the end of May 2020, and will thereafter submit to the Court a

stipulation of dismissal with prejudice in June 2020.

D.     Agreed Proposed Schedule for the Next 45 Day

       The Parties do not believe a schedule will be needed for the next 45 days as they have

reached a settlement in principle and anticipate dismissing the case within that time.

E.     Agreed Proposed Revised Discovery and Dispositive Motion Schedule

       The Parties do not believe a revised discovery and dispositive motion schedule is

necessary at this time.

F.     Any Agreed Action the Court Can Take Without a Hearing

       The Parties do not believe any action by the Court is necessary at this time.

G.     Necessity of a Telephonic Hearing

       The Parties do not believe a telephonic hearing is necessary.
    Case: 1:18-cv-08474 Document #: 31 Filed: 05/18/20 Page 3 of 3 PageID #:152




Dated:          May 18, 2020

  By:     s/David M. Kroeger                        By: s/Joseph J. Sarmiento
         David M. Kroeger                                Dena Economou
         JENNER & BLOCK LLP                              Joseph J. Sarmiento
         353 N. Clark Street                             KARBAL, COHEN, ECONOMOU, SILK &
         Chicago, Illinois 60654-3456                    DUNNE, LLC
         Tel: (312) 923-2861                             150 S. Wacker Drive, Suite 1700
         Fax: (312) 527-0484                             Chicago, Illinois 60606
         dkroeger@jenner.com                             (312) 431-3700
                                                         deconomou@karballaw.com
         Robin L. Cohen (admitted pro hac vice)          jsarmiento@karballaw.com
         Marc Ladd (admitted pro hac vice)
         MCKOOL SMITH PC                                 Attorneys for Defendant Twin City Fire
         One Manhattan West                              Insurance Company
         395 Ninth Avenue, 50th Floor
         New York, New York, 10001
         Tel: (212) 402-9400
         Fax: (212) 402-9444
         rcohen@mckoolsmith.com
         mladd@mckoolsmith.com

         Attorneys for Plaintiffs Corelle Brands,
         LLC and Corelle Brands Holdings, Inc.
